IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                   IN AND FOR NEW CASTLE COUNTY


GASPARE FERRANTE,                          )
                                           )
      Appellant,                           )
                                           )
            v.                             )     C.A. No. N14A-09-010FWW
                                           )
                                           )
DELAWARE PARK CASINO &                     )
UNEMPLOYENT INSURANCE                      )
APPEALS BOARD,                             )
                                           )
      Appellees.                           )

                         Submitted: December 10, 2014
                          Decided: March 12, 2015

   Upon Appellant’s Appeal of the Unemployment Insurance Appeals Board’s
                                  Decision:
                                AFFIRMED.

                           OPINION AND ORDER

Gaspare Ferrante, pro se, 1026 Oaklyn Court, Vorhees, New Jersey 08043,
Appellant.

Paige J. Schmittinger, Esquire, Delaware Department of Justice, 820 North French
Street, Wilmington, Delaware 19801; Attorney for Appellee Unemployment
Insurance Appeal UIAB.

Wendy K. Voss, Esquire, and Janine L. Hochberg, Esquire, 1313 North Market
Street, 6th Floor, P.O. Box 951, Wilmington, Delaware 19899-0951, Attorneys for
Appellee Delaware Park Management Company, LLC.


WHARTON, J.
                                       I. INTRODUCTION

          Gaspare Ferrante (“Appellant”) filed a Notice of Appeal on September 19,

2014 requesting judicial review of the September 9, 2014 decision of the

Unemployment Insurance Appeals Board (“UIAB”). Appellant contends that the

UIAB erred in upholding his termination for just cause and denying him

unemployment insurance benefits.

          In considering the appeal, the Court must determine whether the UIAB’s

decision to uphold Appellant’s termination and deny Appellant unemployment

insurance benefits is supported by substantial evidence and free of legal error.

Upon consideration of the pleadings before the Court and the record below, the

Court finds that there is substantial evidence to support the UIAB’s ruling and the

UIAB did not err in reaching its decision. Accordingly, the UIAB’s decision is

AFFIRMED.

                     II. FACTUAL AND PROCEDURAL CONTEXT

          Appellant was employed as a full-time Games Dealer by Delaware Park

Management Company, LLC (“Delaware Park”) from March 16, 2012 until April

22, 2014. 1 Appellant applied for unemployment insurance through the Department

of Labor beginning April 27, 2014.2 In a Notice of Determination, on May 22,

2014, Appellant was notified that he was disqualified from receiving benefits

1
    See June 19, 2014 Tr., D.I. 7, at 5:15-6:8.
2
Rawle at 32.
                                                  2
under 19 Del. C. § 3314(2) because he was terminated for just cause. 3 Appellant

appealed the determination and a hearing was scheduled before an Appeals

Referee.4

       At the June 19, 2014 hearing before an Appeals Referee, a Delaware Park

Representative (“Representative”) and Appellant testified. Before hearing

testimony, the Appeals Referee stated that the “issue on appeal is whether or not

the claimant was discharged from work for just cause in connection with the work

and would be disqualified from the receipt of unemployment benefits.” 5

       Representative testified that Appellant was employed as a full-time Games

Dealer at Delaware Park from March 16, 2012 until April 22, 2014.6

Representative stated that Appellant was suspended pending an investigation of

misconduct on April 16, 2014 after a Delaware Park patron dropped a hundred

dollar bill on the casino floor and Appellant allegedly picked up the bill and put it

in his pocket. 7

       Representative testified that Delaware Park policy requires that any

Delaware Park employee who finds money on the casino floor “is to immediately

bring that money to a security officer or a cage supervisor. [Appellant] didn’t.” 8
3
Rawle at 32.
4
  R. at 35-36.
5
  June 19, 2014 Tr. at 3: 23-4:1.
6
  Id. at 5: 15-6:8.
7
  Id. at 9:11-19.
8
  Id. at 9: 20-22.
                                          3
Representative stated that late in Appellant’s shift, he reported finding money on

the casino floor to a Delaware Gaming Enforcement Official (“Gaming Official”)

and Appellant turned in a twenty dollar bill. 9 Representative testified that, upon

being interviewed by Delaware Park management, Appellant admitted that he had

kept the remainder of the money for himself. 10 Representative asserted that

Delaware Park management evaluated the situation and found that Appellant had

violated Delaware Park Standard of Conduct Number 11 11 prohibiting vandalism

and misappropriation. 12 Representative stated that due to the severity of the

situation, Appellant was immediately dismissed after a brief investigation of the

incident.13

       Additionally, Representative admitted into evidence several documents at

the hearing. Representative submitted a copy of the Standards of Conduct 14 and

Appellant’s executed “Employee Acknowledgment Form” in which he

acknowledged receipt of the Standards of Conduct on April 19, 2012.15

Representative also admitted into evidence an April 22, 2014 “Employee


9
  Id. at 9: 22-25.
10
   Id. at 10: 1-2.
11
   See R. at 18 (Standard of Conduct Number 11 provides: “[t]heft, vandalism misappropriation,
or willful destruction of employees’, guests’ or Company property or destruction / damage of
any value resulting from negligence” is an act that “may be considered cause for immediate
dismissal.”).
12
   June 19, 2014 Tr. at 10: 8-13.
13
   Id.
14
   R. at 49.
15
Rawle at 50.
                                               4
Counseling Notice” prepared by Delaware Park management that specified that

Appellant violated Standard of Conduct Number 11.16 The Notice details the

infraction, memorializes Appellants admission of violating Standard of Conduct

Number 11 and notes that Appellant’s termination became effective on April 22,

2014. 17

        Additionally, Representative entered into evidence an “Incident Report”

prepared by Delaware Park management the same day as the incident. 18 The

Report indicates that video surveillance of the casino floor showed that a patron

dropped a hundred dollar bill on the floor and that Appellant picked up the bill and

placed it in his left pants pocket. 19 The Report also indicates that Delaware Park

management received a call from a Gaming Official that Appellant had turned in a

twenty dollar bill and stated that he had found it on the casino floor.20 The Report

specifies that during an interview with Delaware Park management Appellant

initially stated that he had found a twenty dollar bill on the casino floor and held

onto it until he could turn it in to security; however, upon being informed that

Delaware Park management would view the surveillance video, Appellant

admitted that he had found a hundred dollar bill and had turned in a twenty dollar
16
Rawle at 51.
17
   Id.
18
   R. at 52.
19
   Id.
20
   Id.
                                           5
bill because he wanted to keep the rest for himself. 21 The Report indicates that

when asked to return the hundred dollar bill, Appellant retrieved it from his right

sock.22

       Appellant testified that he eventually returned the money to the appropriate

authority and that he is the victim of gambling.23 He also testified that no member

of Delaware Park management read the standards of conduct booklet to him when

it was provided to him and that if someone had explained it to him, he would have

followed the procedures set forth in the booklet. 24

       The Appeals Referee determined that Appellant was terminated for just

cause and is disqualified from receiving unemployment benefits pursuant to 19
Del. C. § 3314(2).25 In the decision, the Referee determined that “an action of an

employee indicating dishonesty and untrustworthiness will justify discharge of that

employee. ‘When an Employer, because of an employee’s wrongful conduct, can

no longer place the necessary faith and trust in an employee, the Employer is

entitled to dismiss such employee without penalty.’” 26 On July 3, 2014, Appellant

appealed the Referee’s decision to the UIAB and indicated that he misunderstood



21
   Id.
22
   Id.
23
   June 19, 2014 Tr. at 10: 20-22.
24
   Id. at 11: 7-11.
25
Rawle at 53.
26
   R. at 55 (citing Barisa v. Charitable Research Found., Inc., 287 A.2d 679, 682 (Del. Super.
1972) (alteration in original)).
                                                6
the accusations lodged against him and that he mistakenly returned a twenty dollar

bill instead of the hundred dollar bill. 27

       A.      The UIAB’s Hearing

       The UIAB held a hearing on August 20, 2014.28 At the hearing, a UIAB

member informed the parties that the UIAB had reviewed the Referee’s decision as

well as the documents submitted to the Referee. 29 The UIAB also indicated that

the purpose of the hearing was for the parties to submit any new evidence or raise

arguments that had not been litigated before the Referee. 30

       Appellant testified that the Referee’s decision was based upon false

information because Appellant did not follow a patron and did not see the patron

drop the hundred dollar bill and pick it up.31 Appellant also testified that “it was

[his] misjudgment that night that [he] took the hundred dollars” but emphasized

that he eventually returned the money. 32 Appellant acknowledged that he admitted

to Delaware Park management that he took the hundred dollar bill and offered to

donate his next two paychecks to a charity of the company’s choosing in lieu of

being discharged.33
27
Rawle at 58.
28
   R. at 60.
29
   Aug. 20, 2014 Tr. at 3: 20-25.
30
   Id. at 4: 1-4.
31
   Id. at 4: 17-24.
32
   Id. at 5: 10-11.
33
   Id. at 5: 15-17.
                                              7
        Appellant testified that his English is very poor but admitted that his

signature appears at the bottom of the Employee Counseling Notice dated April 22,

2014 34 and stated “I violat[ed] company policy.” 35 Appellant also admitted that his

signature appears at the bottom of the Employee Acknowledgement Form. 36

Appellant also testified that he believes the Referee’s decision punished him twice

for his mistake; he already lost his job that he loved and should not be punished

again by being refused unemployment insurance benefits.37 Additionally, Peter

Mitchell testified that he is “[Appellant’s] interpreter basically because

[Appellant’s] English is very poor as you can tell. [Appellant] doesn’t understand

a lot of the things on the paper.” 38

        Delaware Park elected to stand on the record below. 39 Representative

testified that there was no indication that Appellant ever had a problem

understanding English or required an interpreter.40

        B.       The UIAB’s Written Decision

        In a decision that became final on September 19, 2014, by a majority vote,

the UIAB affirmed the Referee’s decision and denied Appellant’s receipt of



34
   Id. at 6: 4-5.
35
   Id. at 6: 11-12.
36
   Id. at 6: 15-19.
37
   Id. at 8: 19- 9: 6.
38
   Id. at 7: 3-5.
39
   Id. at 7: 18-19.
40
   Id. at 7: 23-8: 4.
                                            8
unemployment insurance benefits. 41 The UIAB determined that “an employer has

the burden of proving by a preponderance of the evidence that a claimant was

terminated for ‘just cause.’” 42 The UIAB defined “just cause” as “a ‘willful or

wanton act or pattern of conduct in violation of the employer’s interest, the

employee’s duties, or the employee’s expected standard of conduct.’” 43 The UIAB

further explained that “‘[w]illful and wanton conduct is that which is evidenced by

either conscious action, reckless indifference leading to a deviation from

established and acceptable workplace performance.”’ 44 The UIAB noted that it is

the UIAB’s function to weigh the evidence and determine witness credibility. 45

       The UIAB found that Appellant’s actions constituted willful and wanton

misconduct when Appellant took the hundred dollar bill from the casino floor and

turned in a twenty dollar bill to the Gaming Official. 46 The UIAB determined that

Appellant’s conduct was such that Delaware Park need not place further faith and

trust in Appellant.47 Furthermore, the UIAB found that Appellant’s argument that

he inadvertently mixed up the bills was not credible. 48 Based upon these findings,

the UIAB affirmed the Referee’s decision that Appellant was terminated for just
41
Rawle at 70.
42
   Id.
43
   Id. (quoting Avon Products, Inc. v. Wilson, 513 A.2d 1315, 1317 (Del. 1986)).
44
   Id. (quoting MRPC Financial Mgmt. LLC v. Carter, 2003 WL 21517977, at *4 (Del. Super.
June 20, 2003)).
45
   Id.
46
   Id.
47
   Id.
48
   Id.
                                             9
cause and, therefore, Appellant was disqualified from receiving unemployment

benefits under Delaware law.49

                        III. THE PARTIES’ CONTENTIONS

       Appellant essentially asserts the same arguments in his Opening Brief as

were presented to the UIAB. Appellant contends that he made an honest mistake

in turning in a twenty dollar bill instead of the hundred dollar bill; that he did not

see anyone drop the bill and did not immediately pick it up but that “[t]he bill was

just laying there for anyone to pick up;” that despite his request at the hearing, the

casino did not provide the video of the incident; and that his English is poor and

that he “probably did not understand the Delaware Park’s Employee Handbook as

[he] should have.”50 Additionally, Appellant asserts that “[He] never brought up

the fact of Delaware Park taking away [his] license during [his] previous appeals.

However, [Delaware Park has] prevented [him] from finding gainful employment

[by taking the license]” (“License Issue)”.51

       Counsel for Delaware Park argues that the UIAB’s decision should be

upheld because it is supported by substantial evidence and is free of legal error. 52

Specifically, Counsel for Delaware Park argues that the UIAB correctly



49
   Id.
50
   Appellant’s Opening Br., D.I. 6, at 1-2.
51
   Id. at 2.
52
   Appellee Delaware Park’s Answering Br., D.I. 9, at 10.
                                              10
determined that Delaware Park had just cause to terminate Appellant 53 and the

UIAB acted within its discretion to reject Appellant’s claim that he made an honest

mistake.54 Counsel for Delaware Park contends that Appellant’s argument that he

does not understand English well is meritless because Appellant responded to

questions at the hearing in English, Appellant did not ask for a translation of the

employee handbook and be able to discern the difference between a twenty dollar

bill and a hundred dollar bill is not a matter of linguistic interpretation but

numerical recognition. 55

        Counsel for Delaware Park also argues that Appellant has waived the right

to appeal the License Issue because Appellant admits that he did not raise the issue

before the UIAB.56 Counsel for Delaware Park alternatively argues that,

considered on the merits, Appellant’s License Issue argument fails because

                    [employee gaming] licenses do not belong to individual
                    employees, but rather are considered property of the
                    Lottery Office. Pursuant to state regulations, Delaware
                    Park is required to return employee licenses to the
                    Lottery Office when an employee is terminated. See,
                    e.g., 10 Del. Admin. C. § 203-14.0 (‘[T]he license is the
                    property of the Lottery and shall be returned to the
                    Lottery when the licensee’s employment is either
                    terminated involuntarily by the employer or terminated at
                    the request of the employee.’). 57

53
   Id. at 10-11.
54
   Id. at 12.
55
   Id. at 11 n.2.
56
   Id. at 13.
57
   Id.
                                               11
       Counsel for the UIAB indicated that the UIAB does not intend to participate

in the appeal because the UIAB “has no cognizable interest in seeking to have its

rulings sustained.” 58

                            IV. STANDARD OF REVIEW

       The UIAB’s decision must be affirmed so long as it is supported by

substantial evidence and free from legal error.59 Substantial evidence is that which

a reasonable mind might accept as adequate to support a conclusion.60 While a

preponderance of evidence is not necessary, substantial evidence means “more

than a mere scintilla.” 61 Questions of law are reviewed de novo 62 but because the

Court does not weigh evidence, determine questions of credibility, or make its own

factual findings, it must uphold the decision of the UIAB unless the Court finds

that the UIAB “acts arbitrarily or capriciously” or its decision “exceeds the bounds

of reason.”63

                                   IV. DISCUSSION

       In this appeal, Appellant raises arguments challenging the validity of the

UIAB’s decision. Several of Appellant’s arguments were raised before the UIAB

at the August 20, 2014 hearing. However, Appellant’s License Issue argument was

58
   Letter from Appellee UIAB, D.I. 10, at 1.
59
   Unemployment Ins. Appeal Bd. of Dep’t. of Labor v. Duncan, 337 A.2d 308, 309 (Del. 1975).
60
   Oceanport Indus. v. Wilmington Stevedores, 636 A.2d 892, 899 (Del. Super. 1994) (citing
Olney v. Cooch, 425 A.2d 610, 614 (Del. 1981)).
61
   Breeding v. Contractors-One-Inc., 549 A.2d 1102, 1104 (Del. 1988).
62
   Ward v. Dep’t of Elections, 2009 WL 2244413, at *1 (Del. Super. July 27, 2009).
63
   PAL of Wilmington v. Graham, 2008 WL 2582986, at *4 (Del. Super. June 18, 2008).
                                            12
not raised before the UIAB. The Court must examine the License Issue in a

different context than it examines the issues presented to the UIAB. Therefore, the

Court considers the License Issue first.

       A.     The Court Must Not Consider the Merits of Arguments Not
              Raised Before the UIAB.

       When considering Appellant’s arguments on appeal, the Court is limited to

the record that existed at the time of the UIAB’s decision. 64 Therefore, to the

extent than an issue was not previously raised before the UIAB, the Court cannot

consider it now on the merits.65

       Appellant’s License Issue argument that he cannot gain employment because

Delaware Park took his gaming license was not raised before the UIAB.

Furthermore, in Appellant’s Opening Brief, Appellant acknowledges that the

License Issue has never been raised in a prior proceeding.66 Therefore, the Court

declines to address the merits of this argument.

       B.     The UIAB’s Decision That Delaware Park Had Just Cause to
              Terminate Appellant is Supported by Substantial Evidence and
              Free of Legal Error.

       Appellant’s remaining arguments seek to void the UIAB’s decision.

However, Appellant does not argue that the decision lacks substantial evidentiary
64
   See Hubbard v. Unemployment Ins. Appeal Bd., 352 A.2d 761, 763 (Del. 1976) (“Upon
appeal…the Superior Court is limited to consideration of the record which was before the
administrative agency.”).
65
   Id.
66
   See Appellant’s Opening Br., at 2 (“I never brought up the fact of Delaware Park taking away
my license during my previous appeals.”).
                                              13
support or that the UIAB committed legal error. Instead, Appellant’s remaining

arguments question the merits of the UIAB’s decision. The Court will not

reexamine the merits of the issues raised before the UIAB but, instead, reviews the

UIAB’s decision for legal error and substantial evidence.

         Pursuant to 19 Del. C. § 3314(2),

                 [a]n individual shall be disqualified for [unemployment
                 insurance] benefits:…(2) [f]or the week in which the
                 individual was discharged from the individual's work for
                 just cause in connection with the individual's work and
                 for each week thereafter until the individual has been
                 employed in each of 4 subsequent weeks (whether or not
                 consecutive) and has earned wages in covered
                 employment equal to not less than 4 times the weekly
                 benefit amount.

Just cause for discharged includes a “willful or wanton act or pattern of conduct in

violation of the employer’s interest, the employee’s duties, or the employee’s

expected standard of conduct.” 67 Because the UIAB affirmed the Referee’s

application of this standard and determined that Appellant was terminated for just

cause, the Court cannot find that the UIAB committed legal error in denying

Appellant unemployment insurance benefits.

         Furthermore, the UIAB’s finding that Appellant was terminated for just

cause is supported by substantial evidence. The UIAB affirmed the Referee’s

decision that Delaware Park had just cause to terminate Appellant based upon the


67
     Majaya v. Sojourner’s Place, 2003 WL 21350542, at *4 (Del. Super. June 6, 2003).
                                                14
record before the Referee and the information presented at the UIAB’s additional

hearing. Appellant presented no evidence other than his testimony to support the

contention that he made an honest mistake. The UIAB, sitting as the trier of fact,

found that Appellant’s testimony that he inadvertently turned in a twenty dollar bill

instead of the hundred dollar bill was not credible.68 Therefore, the UIAB acted

within its discretion to reject that argument. 69 Similarly, the UIAB acted within its

discretion to reject Appellant’s argument that his poor English prevented him from

understanding the allegations.

       Additionally, the other evidence presented before the Referee and the UIAB

supports the UIAB’s conclusion that Appellant was terminated for just cause. The

Incident Report indicates that the incident was captured on video and the video

shows that Appellant picked up at hundred dollar bill from the casino floor and

turned in a twenty dollar bill. 70 After initially denying that he found a hundred

dollar bill, Appellant subsequently admitted that he picked up the hundred dollar

bill and only turned in a twenty dollar bill. 71 Furthermore, Appellant admitted that

he executed the “Employee Acknowledge Form” in which he acknowledged
68
Rawle at 70.
69
   See Tatum v. State, 941 A.2d 1009, 1011 (Del. 2007) (“The factfinder is solely responsible for
judging the credibility of the witnesses and resolving conflicts in the evidence. In this case it was
entirely within the [factfinder’s] discretion to credit [witness’] version of events.”).
70
Rawle at 52.
71
   Id.
                                                 15
receipt of the Standards of Conduct on April 19, 2012. 72 Appellant further

admitted that “it was [his] misjudgment that night that [he] took the hundred

dollars” 73 and also acknowledged that “[he] violat[ed] company policy.” 74

Therefore, the UIAB’s determination that Appellant violated Delaware Park

Standards of Conduct was neither arbitrary and capricious nor unreasonable.

Accordingly, the Court finds that the UIAB’s decision is supported by substantial

evidence.

                                    V. CONCLUSION

       The Court finds that the UIAB’s decision is supported by substantial

evidence and free of legal error.     Therefore, the decision of the UIAB is hereby

AFFIRMED.



IT IS SO ORDERED.




                                        _____________________
                                        /s/ Ferris W. Wharton, Judge
72
Rawle at 50.
73
   Aug. 20, 2014 Tr. at 5: 10-11.
74
   Id. at 6: 11-12.
                                          16